Citation Nr: 1627947	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  11-23 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of hernia surgery, to include a painful keloid scar, as the result of a December 1978 epigastric hernia surgical repair performed at the Bay Pines VA Medical Center (VAMC).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2014, the Veteran testified at a hearing before the Board; a transcript of that hearing is of record.  

The case was previously before the Board in July 2014, at which time the Board reopened the previously denied claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of hernia surgery on the basis of the receipt of new and material evidence.  See 38 U.S.C.A. § 5108, 7104 (West 2014); 38 U.S.C.A. § 3.156, 20.1100 (2015).  The Board then remanded the claim to the RO for further adjudication.  See July 2014 Board Decision.  That development having been completed, the claim has returned to the Board.

Finally, in the July 2014 decision, the Board noted that that the evidence of record raised the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  Specifically, the Board cited a January 2004 audiology consultation report in which a VA examining audiologist opined that the Veteran suffered from bilateral hearing loss and tinnitus which was caused by his military noise exposure.  See January 2004 VA Audiology Consultation Report (diagnosing bilateral hearing loss and tinnitus and finding that "[t]his patient's military noise exposure is more likely [than] not a contributing factor in his hearing impairment").  Accordingly, the Board referred that issue to the RO for appropriate development.  See July 2014 Board Decision.  However, because there is no indication that the Agency of Original Jurisdiction (AOJ) has, as yet, considered these additional claims, the Board is again referring them for appropriate action.  38 C.F.R. § 19.9(b) (2015).  


FINDINGS OF FACT

1.  The Veteran incurred additional disability in the form of a painful keloid scar as the result of epigastric hernia surgical repair at the Bay Pines VA Medical Center (VAMC) in December 1978.

2.  The evidence of record fails to show that the Veteran provided his informed consent prior to the December 1978 epigastric hernia repair.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a keloid scar of the epigastrium as due to VA epigastric hernia surgical repair performed at the Bay Pines VA Medical Center (VAMC) in December 1978, have been met.  38 U.S.C.A. § 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

In this decision, the Board is granting the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a keloid scar of the epigastrium.  This award thus represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance with the duty to notify and assist is nonprejudicial and any further discussion of VA's duties is not necessary.  38 C.F.R. § 20.1102 (2015).

II.  Analysis

The Veteran claims that he incurred additional disability as the result of VA treatment at the Bay Pines VA Medical Center (VAMC).  Specifically, he asserts that he developed post-operative residuals, to include discomfort and soreness at the surgical site, following December 1978 surgery to repair an epigastric hernia.  See, e.g., June 2014 Board Hearing Testimony; March 2016 VA Medical Opinion; March 2016 VA Hernias Disability Benefits Questionnaire (DBQ); March 2016 VA Scars DBQ.  For the following reasons, the Board finds that entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of VA hernia surgery is warranted.

With respect to claims filed on or after October 1, 1997 (see VAOPGCPREC 40-97 (Dec. 31, 1997)), 38 U.S.C.A. § 1151 provides in pertinent part that compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability was service connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and (1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and (2) the proximate cause of the disability was either (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2014).


To determine whether additional disability exists within the meaning of § 1151, the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b) (2015).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability. Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and either (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Here, the evidence of record demonstrates that the Veteran developed a painful keloid scar of the epigastrium as the sole residual of his December 1978 epigastric hernia surgical repair at the Bay Pines VAMC.  See March 2016 VA Medical Opinion (". . . the Veteran does indeed have a keloid scar of the epigastrium, which appears to be in the same location as the surgical scar from the Veteran's 1978 epigastric hernia repair.")  See also March 2016 VA Hernias DBQ (diagnosing a "[h]ealed postoperative ventral hernia repair" with a "[n]on-tender keloidal scar, left of mid-line epigastrium"); March 2016 VA Scars DBQ (identifying a 5 cm x 2 cm nontender hypertrophic scar on the upper epigastrium).  The medical evidence thus establishes that the Veteran incurred additional disability as the result of VA surgical treatment.  See 38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(b), (c)(1).

Moreover, the evidence reflects that the post-surgical development of the keloid was a foreseeable result of the December 1978 procedure.  See March 2016 VA Medical Opinion (finding that it was "commonly accepted medical knowledge that the development of a keloid is a potential residual of any surgical procedure").  See also 38 U.S.C.A. § 1151(a).  

The pertinent inquiry, then, is whether the development of the keloid scar was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  See id.  As discussed in detail above, in order to show that "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination" proximately caused this additional disability, it must be demonstrated either that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that VA furnished the Veteran's treatment without his informed consent.  See 38 C.F.R. § 3.361(d)(1).  See also 38 C.F.R. § 17.32 ("General requirements for informed consent.").

Here, the March 2016 VA examiner determined that that there was no evidence of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA.  See March 2016 VA Medical Opinion (opining that the development of a keloid as a residual of the Veteran's surgical hernia repair was less likely than not caused by carelessness, negligence, lack of proper skill, errors in judgement or fault of the VA).  In support of this opinion, the VA examiner essentially reasoned that the VA physicians performing the hernia repair would have been acutely aware of the potential of residual keloid development following the hernia repair, especially considering that the Veteran had several risk factors indicating his increased propensity for keloid development, including his ethnicity and a history of prior keloid development shown by the presence of "'mildly keloidal' tattoos."  See March 2016 VA Medical Opinion (determining that the Veteran would have been "at a higher risk for the development of an additional keloid at the time of his 1978 hernia surgery"

Despite the VA treatment providers' likely awareness of the increased potential for such a residual, there is no evidence indicating that the Veteran ever provided his informed consent for the procedure.  See 38 C.F.R. § 17.32(c) (defining informed consent as "the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment" and providing, in pertinent part, that informed consent consists of an explanation in plain language of the "reasonably foreseeable associated risks, complications or side effects" of a proposed procedure or treatment).  Specifically, nowhere in the December 1978 VA surgical treatment records is there any indication that the Veteran was ever advised of the risks inherent to the procedure.  See December 1978 Bay Pines VAMC Treatment Records, including VA Forms 10-7978a-i, 10-10m, SF 509, SF 510, SF 515, and SF 519a.  See also 38 C.F.R. § 17.32(c) (providing, in pertinent part, that, the informed consent process must be appropriately documented in the medical record).  See, too, February 2015 Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action (VA Form 10-7131) (requesting from the Bay Pines VAMC "all records from 01/1970-02/1980, to include records of a [] hernia repair in approx. 1978"); January 2016 Response from the Bay Pines VA Healthcare System (indicating that all available records have been obtained).  Neither is there evidence reflecting that the Veteran was ever advised of either the general risk of keloid development attendant to any surgical procedure, or his particular increased risk for the development of an additional keloid given his ethnicity and history of prior keloid formation, which the March 2016 VA examiner explicitly found was a reasonably foreseeable associated risk of the epigastric hernia repair.  See 38 C.F.R. § 17.32(c)

Accordingly, in light of the VA examiner's finding that it was "commonly accepted medical knowledge that the development of a keloid is a potential residual of any surgical procedure," given the determination that the Veteran had an increased propensity for keloid development, and in the absence of any evidence that his informed consent was received prior to the VA hernia repair, the Board finds that the evidence is at least in a state of relative equipoise, and, under VA law, in such a circumstance, the claimant must prevail.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board thus finds that, with application of the doctrine of reasonable doubt, compensation benefits pursuant to 38 U.S.C.A. § 1151 for a keloid scar of the epigastrium is warranted.  38 U.S.C.A. §§ 1151, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.361, 17.32.


ORDER

Compensation benefits pursuant to 38 U.S.C.A. § 1151 for a keloid scar of the epigastrium is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


